Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
in Claims 1, 2 and 10 is a determination unit. (The determination unit is interpreted as the conversion/reproduction control unit in para. 0069 that determines whether or not the designation of the image‐quality enhancement has been accepted).
in Claims 1, 7 and 10 is a conversion unit. (The conversion unit is interpreted as the conversion/reproduction control unit found on para. 0030).
in Claims 1, 3, 5 and 10 is a combining unit. (The combining unit is interpreted as the Deep Learning (DL) system in para 0065 that combines post‐conversion blocks).
in Claim 2 is an acceptance unit. (The acceptance unit is interpreted as the conversion/reproduction control unit in para. 0064 that accepts a converted image).
in Claims 3 and 5 is a detection unit. (Detection unit is found on Fig. 1 element 128).
in Claim 9 is an output unit. (The output unit is interpreted as the display unit found on para. 0030).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-4, 6, 9, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Saito, et al., US PG Pub. No. 20090096897 (henceforth referred to as Saito) in view of Shanmugam, et al., US PG Pub. No. 20200145583 (henceforth referred to as Shanmugam).

Regarding Claim 1, Saito teaches an information processing apparatus, comprising: 
a determination unit [(Saito, para. 0157), “CPU”] configured to, for an image to be processed including a first region [(Saito, para. 0157), “main subject (first region)”] having a first image quality [(Saito, para. 0157), “lower degree of blur”] and a second region other than the first region [(Saito, para. 0157), “other region (second region)”] having a second image quality lower than the first image quality [(Saito, para. 0162), the second region is subjected to blur enhancement processing (para. 0612), based on its degree of blur relative to the first region], determine whether or not a difference in image quality between the first image quality and the second image quality [(Saito, para. 0083-0084), “degree of blur” of the second region relative to the first region] is equal to or larger than a predetermined value; [(Saito, para. 0083 to para. 0084) relative to “a predetermined value”]
a conversion unit [(Saito, para. 0093), “CPU”], configured to, in a case where the determination unit determines that the difference between the first image quality and the second image quality is equal to or larger than the predetermined value, convert the image of the second region into an image having a third image quality higher than the second image quality; and [(Saito, para. 0093), “the blur enhancement processing is performed on the second region corresponding to the foreground or the background depending on the detected degree of blur of the image”. The third image quality is broadly interpreted as the enhanced blurriness of the second region]
Saito does not expressly disclose:

However, Shanmugam teaches:
a combining unit [(Shanmugam, para. 0024), “image processing device”] configured to generate a combined image [(Shanmugam, para. 0026), “output image”] by using the post-conversion image having the third image quality and the image of the first region. [(Shanmugam, para. 0024), if “the determined second blur value is higher than the blur threshold value (BT) or higher than the first blur value … replace the first object (i.e. with first blur value) in the first image with the first object (i.e. with second blur value) in the second image”. The combined image is broadly interpreted as the output image, wherein the post-conversion image (first object) with third quality image (second blur value) replaces the second region with unenhanced blur (first object with first blur value)]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Shanmugam into the system or method of Saito in order to (Shanmugam, para. 0026) “generate an output image … where all the identified objects (or user-preferred objects or object types) appear as sharp, clear, and focused” while the rest of the photographic image are blurry by replacing the original second region (blurry background) with the enhanced second region (enhanced blurry background) having an enhanced blur. 

Regarding Claim 2, the combination of Saito and Shanmugam teaches its base claim. The combination further teaches the information processing apparatus according to claim 1, further comprising: 
an acceptance unit [(Saito, para. 0078), “CPU”] configured to accept a designation to convert an image by the conversion unit, [(Saito, para. 0078), “determines whether the first mode is selected or not, in the "blur enhancement mode"”] 
wherein the determination unit [(Saito, para. 0078), “CPU”] performs the determination in a case where the acceptance unit has accepted the designation. [(Saito, para. 0078), “detects the degree of blur … obtains the average degree of blur of the second region”]

Regarding Claim 3, the combination of Saito and Shanmugam teaches its base claim. The combination further teaches the information processing apparatus according to claim 1, further comprising: 
a detection unit [(Saito, para. 153), “CPU”] configured to detect a moving subject in the second region [(Saito, fig. 8), moving subject broadly interpreted as the windmill in the second region (background), with people in the first region (main image), Furthermore, (para. 0148), detects a “moving image signal”], wherein the conversion unit [(Saito, para. 153), “CPU”] converts an image of a region that is a portion of the second region and that includes the detected moving subject into the image having the third image quality, and [(Saito, (para. 0154), detects the degree of blur of moving image, (para. 0156), segments blurred image in a phased manner, (para. 0157), determines first region (lower blur), second region (higher blur) and degree of blur, (para. 0159), applies the value of degree of blur in the image, and (para. 0162), performs blur enhancement processing. The third image quality is broadly interpreted as the improved blur on the moving image, such as a windmill, as seen in post-processed image (Saito, fig. 8, 9)]
a combining unit [(Shanmugam, para. 0024), “image processing device”] generates the combined image [(Shanmugam, para. 0026), “output image”] using the post-conversion image having the third image quality and the image to be processed. [(Shanmugam, para. 0024), if “the determined second blur value is higher than the blur threshold value (BT) or higher than the first blur value … replace the first object (i.e. with first blur value) in the first image with the first object (i.e. with second blur value) in the second image”]

Regarding Claim 4, the combination of Saito and Shanmugam teaches its base claim. The combination further teaches the information processing apparatus according to claim 3, wherein 
the combined image includes [(Saito, fig. 9), showing first region (people) and blurred moving object (windmill) and blurred background (others)]
the first region which has the first image quality, and [(Saito, fig. 9), showing first region (people)]
the second region in which the region of the portion including the detected moving subject has the third image quality [(Saito, fig. 9), moving object (windmill) with enhanced blur] and in which the region other than the region of the portion has the second image quality. [(Saito, fig. 9), background (others) with enhanced blur. (Saito, para. 0156) Since the moving image is segmented in a phased manner depending on the value of the degree of blur, and (Saito, para. 0159), the degree of blur is applied to the main photographic image data based on a correspondence relation, the enhanced blur degree of the moving image and enhanced blur degree of the background are different, as referred to (Saito, para. 0156), in Fig. 19(b)]

    PNG
    media_image1.png
    887
    636
    media_image1.png
    Greyscale


Regarding Claim 6, the combination of Saito and Shanmugam teaches its base claim. The combination further teaches the information processing apparatus according to claim 1, wherein the combined image [(Shanmugam, para. 0026), “output image”] includes the first region [(Saito, para. 0157), “main subject (first region)”] having the first image quality [(Saito, para. 0157), “lower degree of blur”] and the second region having the third image quality. [(Shanmugam, para. 0024), if “the determined second blur value is higher than the blur threshold value (BT) or higher than the first blur value … replace the first object (i.e. with first blur value) in the first image with the first object (i.e. with second blur value) in the second image”]

Regarding Claim 9, the combination of Saito and Shanmugam teaches its base claim. The combination further teaches the information processing apparatus according to claim 1, further comprising an output unit [(Shanmugam, para. 0026), image processing device] configured to output the combined image. [(Shanmugam, para. 0026), “generate an output image as the first image with all the identified objects well-focused and with high blur values.” Further, (Shanmugam, para. 0024), the combined image is broadly interpreted as the output image, wherein the post-conversion image (first object) with third quality image (second blur value) replaces the second region with unenhanced blur (first object with first blur value)]

Regarding Claim 11, Saito teaches a method for controlling an information processing apparatus, the method comprising with limitations that do not read or further define over the limitations of claim 1 above. Therefore, claim 10 is rejected for the same reasons as set forth in claim 1, above.

Regarding Claim 12, Saito teaches a non-transitory computer-readable storage medium [(Saito, 0031), “memory”] storing one or more programs [(Saito, 0031), “program”] including instructions that, when executed by a processor of an information processing apparatus [(Saito, 0055), “CPU”], causes the processor, to perform limitations that do not read or further define claim 1 above. Therefore, claim 10 is rejected for the same reasons as set forth in claim 1, above.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Saito, et al., US PG Pub. No. 20090096897 (henceforth referred to as Saito) in view of Shanmugam, et al., US PG Pub. No. 20200145583 (henceforth referred to as Shanmugam) and in further view of Pillman, et al., US PG Pub. No. 20140086486 (henceforth referred to as Pillman).

Regarding Claim 5, the combination of Saito and Shanmugam teaches its base claim. The combination further teaches the information processing apparatus according to claim 1, further comprising: 
a detection unit [(Saito, para. 0154), “CPU”], configured to detect a moving subject in the second region, based on a difference from a background image, [(Saito, para. 0157), “detects the degree of blur of the moving image”. The first region (para. 0157) contains the main image and has the lowest degree of blur so the moving image is included in the second region (i.e. other image)]
wherein the conversion unit converts an image of a region that is a portion of the second region that includes the detected moving subject into the image having the third image quality, and  [(Saito, fig. 9), moving object (windmill) with enhanced blur. (Saito, para. 0156) Since the moving image is segmented in a phased manner depending on the value of the degree of blur, and (Saito, para. 0159), the degree of blur is applied to the main photographic image data based on a correspondence relation, the enhanced blur degree of the moving image and enhanced blur degree of the background are different, as referred to (Saito, para. 0156), in Fig. 19(b)]
the combining unit generates the combined image using the post-conversion image having the third image quality, \\the background image converted to the third image quality in advance\\, and the image of the first region. [(Saito, fig. 9), moving object (windmill) with enhanced blur and main object (people)]
The combination does not expressly disclose:
 \\the combining unit generates the combined image using the post-conversion image having the third image quality\\, the background image converted to the third image quality in advance, \\and the image of the first region\\.
However, Pillman teaches:
\\the combining unit generates the combined image using the post-conversion image having the third image quality\\, the background image converted to the third image quality in advance, \\and the image of the first region\\. [(Pillman, para. 0100), In certain cases, “the aim background sharpness is simply set to a predefined aim level corresponding to a user preference for macro scene types as determined by a user preference study”]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Pillman into the system or method of Saito and Shanmugam in order to (Pillman, para. 0100) customize “different predetermined sharpness differences … associated with the different scene types)”. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Saito, et al., US PG Pub. No. 20090096897 (henceforth referred to as Saito) in view of Shanmugam, et al., US PG Pub. No. 20200145583 (henceforth referred to as Shanmugam) and in further view of Miao, et al., US Pat No. 10147216 (henceforth referred to as Miao).

Regarding Claim 7, the combination of Saito and Shanmugam teaches its base claim. The combination further teaches the information processing apparatus according to claim 1, wherein the conversion unit [(Saito, para. 0093), “CPU”], performs the conversion using a method of converting the image quality of the second image [(Saito, para. 0093), “the blur enhancement processing is performed on the second region corresponding to the foreground or the background depending on the detected degree of blur of the image”. The third image quality is broadly interpreted as the enhanced blurriness of the second region] learned by machine learning based on combinations of the first image having the first image quality and the second image having the second image quality. [(Miao, col. 3, line 40), “the artificial intelligence module can segment the received image and/or video into a foreground image and a background image to produce portrait imagery by blurring the background image and/or video”. The first image quality is broadly interpreted as the foreground image quality and the second image having the second image quality is the background image to be blurred].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Miao into the system or method of Saito and Shanmugam in order to (Miao, para. 0100) generate artistic images and videos.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Saito, et al., US PG Pub. No. 20090096897 (henceforth referred to as Saito) in view of Shanmugam, et al., US PG Pub. No. 20200145583 (henceforth referred to as Shanmugam) and in further view of Miao, et al., US Pat No. 10147216 (henceforth referred to as Miao) and Purohit, et al., "Learning Based Single Image Blur Detection and Segmentation," 2018 25th IEEE International Conference on Image Processing (ICIP), 2018, pp. 2202-2206, doi: 10.1109/ICIP.2018.8451765. (henceforth referred to as Purohit).

Regarding Claim 8, the combination of Saito and Shanmugam teaches its base claim. The combination further teaches the information processing apparatus according to claim 7, wherein the machine learning is based on pix2pix. [(Purohit, fig. 1 and abstract), “Pix2Pix” used for blur detection and segmentation from a single image affected by motion or defocus blur]


    PNG
    media_image2.png
    202
    558
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Purohit into the system or method of Saito and Shanmugam in order to (Purohit, Introduction, para. 3) mitigate the overconfidence and errors innate into the traditional approaches of determining the amount of blur based only on the strength of strong edges.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Saito, et al., US PG Pub. No. 20090096897 (henceforth referred to as Saito) in view of Shanmugam, et al., US PG Pub. No. 20200145583 (henceforth referred to as Shanmugam) and in further view of Vitsnudel, et al., US PG Pub. No. 20080101728 (henceforth referred to as Vitsnudel).

Regarding Claim 10, Vitsnudel teaches a system comprising: 
an image capturing apparatus [(Vitsnudel, para. 0044), “imaging device”] configured to generate, from an image [(Vitsnudel, para. 0044), “image”] obtained by capturing a predetermined space [(Vitsnudel, para. 0044), “the user may select the photographic mode or photographic application (e.g. macro photography, outdoor photography or studio photography)”. The predetermined space is broadly interpreted as either outdoor space, indoor space such as a studio, macro stage space, etc. where the image is planned to be taken], 
Vitsnudel does not expressly disclose:
an image to be processed including a first region having a first image quality and a second region other than the first region and having a second image quality lower than the first image quality; and 

an image to be processed including a first region [(Saito, para. 0157), “main subject (first region)”] having a first image quality [(Saito, para. 0157), “lower degree of blur”] and a second region other than the first region [(Saito, para. 0157), “other region (second region)”] and having a second image quality lower than the first image quality; and [(Saito, para. 0162), the second region is subjected to blur enhancement processing (para. 0612), based on its degree of blur relative to the first region]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Saito into the system or method of Vitsnudel in order to (Vitsnudel, para. 0008) to provide units capable of generating a portrait photographing tone image by way of image processing with a more simplified configuration in an electronic camera.
The combination of Vitsnudel and Saito does not expressly disclose:
an information processing apparatus configured to generate a combined image by processing an image to be processed, 
However, Shanmugam teaches: 
an information processing apparatus [(Shanmugam, para. 0024), “image processing device”] configured to generate a combined image [(Shanmugam, para. 0026), “output image”] by processing an image to be processed, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Shanmugam into the system or method of Vitsnudel and Saito in order to (Shanmugam, para. “generate an output image … where all the identified objects (or user-preferred objects or object types) appear as sharp, clear, and focused” while the rest of the photographic image are blurry by replacing the original second region (blurry background) with the enhanced second region (enhanced blurry background) having an enhanced blur.
The information processing apparatus teaches remaining limitations that do not read or further define over the limitations of claim 1 above. Therefore, claim 10 is rejected for the same reasons as set forth in claim 1, above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chang, et al. (US PG Pub. No. 20170069068) teaches a system or method that teaches a first enhancing value is adjusted to generate a second enhancing value. A light part weighted average value in first regions of the image and a dark-part weighted average value in second regions of the image are calculated, a second difference value between the dark-part weighted average value and the light-part weighted average value is calculated, and the second enhancing value is adjusted to generate a third enhancing value according to the second difference value. The third enhancing value is used to selectively adjust pixels of the image.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO AGRA whose telephone number is (571) 272-4045.  The examiner can normally be reached on Telework M-F 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIM VU can be reached on (571) 272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANCISCO A AGRA/Examiner, Art Unit 2666                                                                                                                                                                                                        

	/KIM Y VU/             Supervisory Patent Examiner, Art Unit 2666